The appellant was convicted of the offense of driving while intoxicated and assessed a fine of Fifty Dollars, from which he appeals.
The appeal is presented on three bills of exception. Bill No. 1 contains a number of questions and answers. Under the rules this bill will not be considered. Bill No. 2 is in the same condition.
Bill of Exception No. 3 complains of the evidence of the witness Charles Anderson, on the ground that he stated a conclusion and that " * * * he does not have any qualifications to testify to that." This bill is qualified by the court who refers to the statements of facts and includes in his qualification statement of the same witness as to his experience, all of which, we think, amply qualify the witness, under the rule, to give the evidence.
The judgment of the trial court is affirmed.